Exihibit 10.1

 

SECOND AMENDMENT

 

LEVI STRAUSS & CO. DEFERRED COMPENSATION

PLAN FOR EXECUTIVES AND OUTSIDE DIRECTORS

 

WHEREAS, Levi Strauss & Co. (“LS&CO.”) maintains the Levi Strauss & Co. Deferred
Compensation Plan for Executives and Outside Directors (the “Plan”) to provide a
deferred compensation program for a select group of management, highly
compensated employees or directors;

 

WHEREAS, pursuant to Section 11.1 of the Plan, LS&CO. is authorized to amend the
Plan at any time and for any reason; and

 

WHEREAS, LS&CO. desires to amend the Plan, effective January 1, 2005, to (i)
allow participants to make salary deferral contributions on compensation that
exceeds the Internal Revenue Code section 401(a)(17) compensation limit under
the Employee Savings and Investment Plan of Levi Strauss & Co., and (ii) make
matching contributions on all or a portion of such excess deferral
contributions.

 

NOW THEREFORE, except as otherwise provided, the Plan is hereby amended,
effective as of January 1, 2005, in the following respects:

 

1.   Section 1.1 of the Plan is hereby amended in its entirety to read as
follows:

 

  “1.1   “Account” shall mean the Participant’s Elective Deferral Account,
Company Contribution Account, ESIP Make-Up Account, ESIP Deferral Contribution
Account and ESIP Matching Contribution Account. The Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the benefits to be paid to a Participant, or
his or her designated Beneficiary, pursuant to the Plan.”

 

2.   A new Section 1.21.1 is added to read as follows:

 

  “1.21.1   “ESIP” shall mean the Employee Savings and Investment Plan of Levi
Strauss & Co.

 

3.   A new Section 1.21.2 is added to read as follows:

 

  “1.21.2   “ESIP Deferral Contribution” shall mean a percentage of a
Participant’s compensation, as defined in the ESIP (but without regard to the
limit imposed by Section 401(a)(17)), that the Participant elects to defer in
accordance with Article 3 for any Plan Year, reduced by the amount of the
Participant’s elective deferrals under the ESIP, including all pre-tax and
after-tax contributions under the ESIP.”

 

4.   A new Section 1.21.3 is added to read as follows:

 

  “1.21.3   “ESIP Deferral Contribution Account” shall mean (i) the sum of all
of a Participant’s ESIP Deferral Contributions plus (ii) amounts credited or
debited in



--------------------------------------------------------------------------------

accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s ESIP Deferral Contributions, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to his or her ESIP Deferral Contribution Account.”

 

5.   A new Section 1.21.4 is added to read as follows:

 

  “1.21.4   “ESIP Matching Contribution” shall mean an amount equal to one
hundred percent (100%) of the Participant’s ESIP Deferral Contribution and
elective deferral contribution under the ESIP up to seven and one-half percent
(7-½%) of the Participant’s compensation, as defined in the ESIP (but without
regard to the limitation imposed by Code Section 401(a)(17)) reduced by the
amount of matching contributions actually made on behalf of the Participant
under the ESIP.

 

6.   A new Section 1.21.5 is added to read as follows:

 

  “1.21.5   ESIP Matching Contribution Account” shall mean (i) the sum of all of
a Participant’s ESIP Matching Contributions plus (ii) amounts credited or
debited in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s ESIP Matching Contributions, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her ESIP Matching Contribution
Account.”

 

7.   Section 3.1 is hereby amended in its entirety to read as follows:

 

  “3.1   “Minimum and Maximum Deferrals. For each Plan Year, a Participant may
make an irrevocable Elective Deferral as a percentage of Base Annual Salary,
Annual Bonus, and/or Director Fees. In addition, a Participant may make an ESIP
Deferral Contribution as a percentage of the Participant’s compensation, as
defined under the ESIP, but without regard to the limitation imposed by Code
Section 401(a)(17). These contributions are subject to the following parameters:

 

DEFERRAL TYPE

--------------------------------------------------------------------------------

   MINIMUM AMOUNT


--------------------------------------------------------------------------------

    MAXIMUM AMOUNT


--------------------------------------------------------------------------------

 

Base Annual Salary

   5 %   100 %

Annual Bonus

   1 %   100 %

Director Fees

   5 %   100 %

ESIP Deferral Contribution

   1 %   10 %

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be deemed to be zero.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Participant first becomes eligible after the
first day of a Plan Year, the maximum Elective Deferral (i) with respect to Base
Annual Salary or Director Fees, shall be limited to compensation or fees not yet
earned as of the date the Participant submits his or her election form, and (ii)
with respect to Annual Bonus, shall be limited to those amounts deemed eligible
for deferral, in the sole discretion of the Committee.”

 

8.   Section 3.3 is herby amended in its entirety to read as follows:

 

  “3.3   Company Contribution.

 

  (a)   During any Plan Year, the Company may, in its discretion, credit an
amount to a Participant’s Company Contribution Account. The Company
Contribution, if any, shall be credited as of the last working day of the Plan
Year, or as soon as practicable thereafter. If a Participant is not employed or
in service with the Company as of the last working day of a Plan Year (other
than due to Retirement, layoff, as determined by the Committee, or death) the
Participant shall not be eligible for an Company Contribution for that Plan
Year.

 

  (b)   For any Plan Year in which the Company makes a profit-sharing
contribution under the ESIP, the Company may, in its discretion, credit an
amount to a Participant’s Company Contribution Account equal to the difference
which would have been allocated under the ESIP without regard to the Code
Section 415 limit and the aggregate amount actually allocated to the ESIP. No
contribution will be made under this subsection unless the employee is eligible
to participate in the ESIP as of the last working day of such Plan Year.”

 

9.   A new Section 3.4.1 is added to read as follows:

 

  “3.4.1   ESIP Deferral Contribution and ESIP Matching Contribution. A
Participant who is an Employee may elect to make an ESIP Deferral Contribution.
The ESIP Deferral Contribution shall be withheld from payroll according to the
Participant’s election. For each period during a Plan Year, as determined by the
Board of Directors, the Company may, in its sole and absolute discretion, make
an ESIP Matching Contribution to the Plan on behalf of a Participant who elected
to make an ESIP Deferral Contribution.”

 

10.   Section 3.5(a) is hereby amended in its entirety to read as follows:

 

  “(a)   A Participant shall at all times be 100% vested in his or her Elective
Deferral Account, ESIP Make-Up Account, ESIP Deferral Contribution Account and
ESIP Matching Contribution Account;”

 

3



--------------------------------------------------------------------------------

11.   A new Section 3.7(e) is added to read as follows:

 

  “(e)   ESIP Deferral Contribution and ESIP Matching Contribution. The Company
shall withhold the Participant’s share of FICA and other employment taxes that
may apply to the ESIP Deferral Contribution and ESIP Matching Contribution. If
necessary, the Committee may reduce the Participant’s Base Annual Salary and/or
Annual Bonus that is not deferred hereunder in order to comply with this
Section.”

 

12.   Section 4.1 is hereby amended in its entirety to read as follows:

 

  “4.1   In-Service Distribution. A Participant may irrevocably elect to receive
all or a portion of an Elective Deferral or ESIP Deferral Contribution in the
form of a future In-Service Distribution while an Employee or a Director.
Subject to the other terms and conditions of this Plan, each In-Service
Distribution shall be paid out during the first sixty (60) days of any Plan Year
designated by the Participant that occurs at least three Plan Years after the
Plan Year in which the Elective Deferral or ESIP Deferral Contribution was
initially deferred. For example, if a three-year In-Service Distribution is
elected for Elective Deferrals that are deferred in the Plan Year commencing
January 1, 2005, the In-Service Distribution would become payable during a sixty
(60) day period commencing January 1, 2009. A Participant may submit a written
request to the Committee to postpone (up to two (2) times with respect to each
In-Service Distribution election) his or her In-Service Distribution election up
to a minimum of three (3) additional years, provided that such request is
received by the Committee at least one year prior to the date on which the
particular In-Service Distribution would have commenced. Notwithstanding the
foregoing limitations, a Participant who Retires may request to change his or
her election to receive a future In-Service Distribution to the Annual
Installment Method by submitting a new election form to the Committee in
accordance with Article V.”

 

13.   Section 4.2 is hereby amended in its entirety to read as follows:

 

  “4.2   Other Benefits Take Precedence Over In-Service Distribution. Should an
event occur that triggers a benefit under Article 5, 6, 7 or 8, any Elective
Deferral or ESIP Deferral Contribution, subject to applicable credits or debits,
as applicable, that is subject to an In-Service Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1, but shall be paid
in accordance with the other applicable Article.”

 

14.   The second sentence of Section 4.3 is hereby amended in its entirety to
read as follows:

 

“The payout shall not exceed the lesser of (i) the sum of the Participant’s
Elective Deferral Account, ESIP-Make Up Account, ESIP Deferral Contribution
Account, ESIP Matching Contribution Account, plus the vested portion of his or
her Company Contribution Account, calculated as if such Participant were
receiving a Termination Benefit, or (ii) the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency.”

 

4



--------------------------------------------------------------------------------

15.   The first sentence of Section 7.1(a) is hereby amended in its entirety to
read as follows:

 

  “(a)   Waiver of Deferral. If a Participant is determined to be suffering from
a Disability, that portion of his or her Elective Deferral or ESIP Deferral
Contribution commitment that would otherwise have been withheld under this Plan
for the remainder of the Plan Year in which the Participant first suffers a
Disability shall cease.”

 

16.   The Plan is amended, effective November 29, 2004, to change any reference
in the Plan to “Employee Investment Plan” or “EIP” wherever those terms appear
with “Employee Savings and Investment Plan” or “ESIP,” respectively.

 

*     *     *

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 11th day of October, 2004.

 

LEVI STRAUSS & CO. By:  

/s/ Fred D. Paulenich

--------------------------------------------------------------------------------

    Fred D. Paulenich     Senior Vice President of Worldwide Human Resources

 

5